DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
 
The amendments filed on 11/27/2020 have been received, to which the Applicant is thanked. Claims 1, 2, & 4 have been cancelled and removed from consideration. The Applicant has overcome the Drawing Objection of record, and it has been withdrawn from consideration. The Applicant has overcome all the 112b rejections of record, and they have been withdrawn from consideration.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 4 & 5 regarding newly amended claim language, 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2013/0212991), in view of Hunckler et al (US 8,387,676), hereinafter referred to as Hunckler, in further view of Stelling (US 2016/0108392).

Regarding claim 3, Albert (US 2013/0212991) shows an HVAC vent screen assembly (60, Fig. 7) being configured to inhibit insects from passing through an HVAC vent, said assembly comprising: a screen (64, Fig. 8A) being positionable over an HVAC vent (V, Fig. 8A) in a building (Fig. 8A) wherein said screen is configured to inhibit insects from entering or exiting the HVAC vent (¶0021), said screen being comprised of a fluid permeable material wherein said screen is configured to pass air therethrough (¶0022, Lines 1-3), said screen having a back side (Fig. 7 – Figure 7 shows the back side of the screen) and a perimeter edge (see Annotated Figure 1); and a plurality of magnets (72, Fig. 7, ¶0041, Lines 9-10), each of said magnets being coupled to said screen (Fig. 7 – the magnets are coupled to the screen 64 via a frame 66), each of said magnets magnetically engaging the HVAC vent for retaining said screen over the HVAC vent (¶0041, Lines 17-19), each of said magnets having a front surface (Fig. 7) and a back surface (Fig. 7 – the back surface of the magnet 72 can be seen in Figure 7), said front surface of each of said magnets being bonded directly to said back side of the frame (Fig. 7 – the front surface of the magnet is bonded directly to the back side of the frame 66) wherein said back surface of each of said magnets is configured to magnetically engage the HVAC vent (Fig. 8B, ¶0041, Lines 17-19), each of said magnets are positioned adjacent to said perimeter edge of said screen (Fig. 7) such that a longitudinal axis of each magnet is parallel to an immediately adjacent portion of said perimeter edge (see Annotated Figure 1 – the Examiner is interpreting the longitudinal axis of each magnet is parallel to an immediately adjacent portion of the perimeter edge), said magnets being spaced apart from each other (Fig. 7) and being distributed around said perimeter edge (Fig. 7).
However, Albert lacks showing wherein said front surface of each of said magnets being attached directly to said back side of said screen.

Hunckler teaches said front surface of each of said magnets (61-67, Fig. 3) being attached directly to said back side of said screen (40, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Albert to incorporate the teachings of Hunckler to provide said front surface of each of said magnets being attached directly to said back side of said screen, which would provide a screen that utilizes magnets to facilitate ease of installation and to minimalize installation time (Col. 1, Lines 33-35). 
However the combination of Albert & Hunckler lacks showing an elongated magnet.
Stelling (US 2016/0108392), a magnetic device, is in the same field of endeavor as Albert which is a magnetic device.
Stelling teaches an elongated magnet (40, Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Albert & Hunckler to incorporate the teachings of Stelling to provide wherein each of the magnets are to be elongated, which would provide a magnet that would be able to fit in a narrow placement according to user or situational needs.

    PNG
    media_image1.png
    467
    656
    media_image1.png
    Greyscale

Annotated Figure 1

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2013/0212991), in view of Hunckler et al (US 8,387,676), hereinafter referred to as Hunckler, in further view of Stelling (US 2016/0108392).

Regarding claim 5, Albert (US 2013/0212991) shows an HVAC vent screen assembly (60, Fig. 7) being configured to inhibit insects from passing through an HVAC vent, said assembly comprising: a screen (64, Fig. 8A) being positionable over an HVAC vent (V, Fig. 8A) in a building (Fig. 8A) wherein said screen is configured to inhibit insects from entering or exiting the HVAC vent (¶0021), said screen being comprised of a fluid permeable material wherein said screen is configured to pass air therethrough (¶0022, Lines 1-3), said screen having a back side (Fig. 7 – Figure 7 shows the back side of the screen) and a perimeter edge (see Annotated Figure 1); and a plurality of magnets (72, Fig. 7, ¶0041, Lines 9-10), each of said magnets being coupled to said screen (Fig. 7 – the magnets are coupled to the screen 64 via a frame 66), each of said magnets magnetically engaging the HVAC vent for retaining said screen Annotated Figure 1) and a second end (see Annotated Figure 1), said front surface of each of said magnets being bonded directly to said back side of the frame (Fig. 7 – the front surface of the magnet is bonded directly to the back side of the frame 66) wherein said back surface of each of said magnets is configured to magnetically engage the HVAC vent (Fig. 8B, ¶0041, Lines 17-19), each of said magnets being positioned adjacent to said perimeter edge of said screen (see Annotated Figure 1) such that a longitudinal axis of each magnet is parallel to an immediately adjacent potion of said perimeter edge (see Annotated Figure 1), said magnets being spaced apart from each other (Fig. 7) and being distributed around said perimeter edge (Fig. 7).
However, Albert lacks showing wherein said front surface of each of said magnets being attached directly to said back side of said screen.
Hunckler (US 8,387,676), a screen with magnets for ease of removal, is in the same field of endeavor as Albert which is a screen with magnets for ease of removal.  
Hunckler teaches said front surface of each of said magnets (61-67, Fig. 3) being attached directly to said back side of said screen (40, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Albert to incorporate the teachings of Hunckler to provide said front surface of each of said magnets being attached directly to said back side of said screen, which would provide a screen that utilizes magnets to facilitate ease of installation and to minimalize installation time (Col. 1, Lines 33-35). 
However the combination of Albert & Hunckler lacks showing a magnet being elongated between said first and second ends, and each of the first and second ends of each of the magnets being rounded.
Stelling (US 2016/0108392), a magnetic device, is in the same field of endeavor as Albert which is a magnetic device.
Stelling teaches a magnet (40, Fig. 2B) being elongated between said first and second ends (Fig. 2B – the first end is located on the left-most end of the magnet 40, with the second end being located on the right-most end of the magnet), and each of the first and second ends of each of the magnets being rounded (Fig. 2B).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746